DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	Claims 1 and 3-6 are allowed based on the follow reasons:
 	As to claim 1, the prior art fails to disclose or suggest alone or in combination as claimed an unmanned automated hook-fastening device comprising:
a device coupler including a height-adjustable wire and configured to be coupled to a hoisting unit; a propulsion unit able to adjust a position of the hoisting unit with respect to an object to be hoisted; a transmitter disposed on one of the propulsion unit and the object to generate a position signal of one of the object and the hoisting unit; a receiver disposed on another of the propulsion unit and the object to receive the position signal; hook pliers configured to be fastened to a hook of the object; and an unloading transmitter fixed to the ground to transmit an ultrasonic signal and position information thereof, thereby assisting in calculation of the position of the hook during unloading of the object,
wherein the propulsion unit adjusts the position of the hoisting unit with respect to the object, on the basis of the position signal transmitted by the transmitter and received by the receiver, and adjusts the position of the hoisting unit coupled to the object, on the basis of the position signal transmitted by the unloading transmitter and received by the receiver,
wherein the propulsion unit comprises:
a hook direction control member having a shape of a hollow pipe allowing air t flow therethrough;
a first fan motor blowing an air flow rotating in one direction into the hook direction control member, so that the hook pliers move to one side; and
a second fan motor blowing an air flow rotating in the other direction into the hook direction control member, so that the hook pliers move to the other side,
wherein positions of the hook pliers are adjusted using an air flow generated by driving at least one of the first fan motor and the second fan motor.
The elements contained in claim 5 are substantially similar to elements presented in claim 1, and further including the limitations of “a global positioning system (GPS) receiver disposed on the object to be hoisted, and receive GPS signals from a plurality of satellites to locate the object; wherein a position of the object is determined on the basis of GPS signals received by the GPS receiver from the satellites, and the unmanned automated hook-fastening device performs a first movement so that hook pliers are adjacent to the object; and wherein when the hoisting unit arrives at a location within a preset distance from the object due to the first movement using the GPS receiver, the unmanned automated hook-fastening device performs a second movement by examining the ultrasonic signal transmitted to the receiver by the transmitter, so that the hook pliers are firmly fastened to the hook”.
The elements contained in claim 6 are substantially similar to elements presented in claim 1, and further including the limitations of “wherein the direction changing unit comprises: a body, direction members rotatably provided on circumferential portions of the body to generate air flows to move the body, a protective ring disposed around the direction members to protect the direction members, and blades coupled to the protective ring, the blades being blade-shaped and direction-changeable to rotate the body”.

The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations. Although Kim et al. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746.  The examiner can normally be reached on Mon 8-6, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L. H./Examiner, Art Unit 3661            

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661